On Motion for Rehearing.
In overruling the motion for rehearing, for clarity, we desire to state that we hold that the testimony in this case is such to show as a matter of law an abandonment by Geo. L. Anthony.
This being true, a number of errors which we think were committed become immaterial.
(a) The testimony of Geo. L. Anthony that he intended to return was admissible as against the objection that it was a conclusion, but the testimony as a whole disclosing, as a matter of law, an abandonment, the error becomes immaterial.
(b) The testimony of Leavell, Beauchamp, and Love, which tended to show that the transaction between Anthony and Johnson was not an absolute conveyance, was admissible, but, in the condition of this record, becomes Immaterial.
If the verdict in this case had been in favor of Anthony, we are of opinion that we should have been obliged to reverse and render the case for Ball on these facts.